Citation Nr: 1718565	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant is represented by:  Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 9, 1979 to June 27, 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2015 and May 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The most probative evidence is against a finding that a current low disability is related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA examination reports.  

The appellant was afforded a hearing before the Board in January 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  In May 2015, the AOJ requested signed authorizations for private treatment providers who treated the appellant's back after service and requested       that the appellant submit a legible copy of a January 2015 note from Dr. Kinney or provide a statement from Dr. Kinney clarifying the content of the January 2015 note.  To date, neither signed authorizations nor clarification of the content of Dr. Kinney's note have been received.  See Wood v. Derwinski, 1 Vet. App.  190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street"). In July 2016, the AOJ requested records from the Social Security Administration (SSA)      and asked the appellant to clarify whether he was treated for a back disability at        Fort Benning.  In August 2016, SSA indicated that it did not have any medical      records the appellant.  In a July 2016 written statement, the appellant's attorney indicated that the appellant could not recall whether he was treated for back problems at Fort Benning.  Nevertheless, the AOJ requested clinical records from Fort Benning; however, no records of such treatment were located.  Finally, a supplemental medical opinion was obtained in October 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The appellant seeks service connection for a low back disability, which he asserts is related to twisting and other physical activities during basic training.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in the line      of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A.  § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there       is no requirement that the evidence submitted by the appellant or obtained on          his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of the appeal, the record shows a current diagnosis of degenerative joint and disc disease of the lumbar spine, status post hemilaminectomy. Accordingly, the first criterion for establishing service connection has been met.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The question becomes whether such condition is related to the appellant's period of ACDUTRA.

During a January 2015 hearing before the Board, the appellant testified that he strained his back during service due to twisting and other activities during basic training, for which he was prescribed medication and placed on restricted duty.      The appellant further testified that he received treatment for back problems after service, and for the past five or six years, he treated with Dr. Kinney.  

Following the Board hearing, the appellant submitted a written statement from       Dr. Kinney, which is illegible.  As previously noted, the AOJ requested that the appellant submit a legible copy of the January 2015 note from Dr. Kinney or provide a statement from Dr. Kinney clarifying the content of the January 2015 note.  However, no such clarification was received.  

Service treatment records show several complaints of lower back pain between April 1979 and May 1979.  X-rays showed no bony abnormalities.  The impressions included musculoskeletal pain, mechanical lumbar strain, and lumbar paraspinal strain.  The appellant was prescribed Parafon Forte, advised to apply moist heat, and referred to physical therapy.  A May 1979 report of medical examination indicates that the appellant's spine and other musculoskeletal systems were normal upon his discharge from ACDUTRA.  

Post-service private treatment records show that in March 2004, the appellant reported hurting his back over three years ago with increasing back and leg pain over the last six to eight months.  It was also noted that he worked in construction and maintenance, which usually required heavy lifting.  The impression was L4-5 herniated nucleus pulposus and left lower extremity radiculopathy.  In April 2004, the Veteran underwent back surgery.  A May 2004 private treatment record notes a two-year history of back pain, which the appellant said he developed over years of doing construction work.  A July 2004 private treatment record shows that the appellant complained of low back pain, which had its onset about three years earlier.

A February 2010 private treatment record indicates that the appellant reported trauma to his lumbar spine with disc repair, which caused chronic back pain since 2003.  In June 2010, he reported chronic back pain since 2003.  In September 2010, the appellant again reported back pain since 2003 due to a "broken disc" which occurred at work.  

A January 2011 private treatment record shows that the appellant reported injuring his back during service and reinjuring it again in 2003 while doing construction work.

In February 2011, a VA examiner reviewed the evidence of record and opined that the appellant's minimal degenerative joint disease at L2 through L5, status post bilateral hemilaminectomy at L5-L4, was less likely than not related to service.  The examiner reasoned that service treatment records noted no history of injury, and the diagnoses were musculoskeletal pain and mechanical lumbar strain, which were acute symptoms.  The examiner explained that the appellant's back was reported to be normal during his discharge examination, and in June 2009, he reported injuring his back over three years earlier with intermittent symptoms of back pain, which worsened over the past six to eight months.  The examiner also noted that the appellant worked in construction and maintenance, which usually required heavy lifting, and he reported injuring his back while working construction.  Therefore, the examiner concluded that the appellant's current low back disability was more likely related to aging and the appellant's history of injury while working in construction.  

In September 2015, the appellant underwent a VA examination, during which he reported symptoms of lower back pain following repetitive activity during service, which progressively worsened until he underwent surgery in 2001.  The examiner opined that the appellant's current low back disability was less likely than not incurred in or caused by service and provided the following rationale, in relevant part:

[The appellant] states his attorney has records that he was hospitalized [six] times while in service for back pain.  These records are not available to [the] examiner.  The available records are not sufficient to show ongoing      back issues at [the] time of separation nor during service needed to make [the] requested connection.  

In October 2016, the appellant's service treatment records were made available to the September 2015 VA examiner, who reviewed them and again opined that it was less likely than not that a current low back disability was related to service.  The examiner indicated that although service treatment records showed some evidence of chronic low back pain for a few weeks during service, the episodes of back pain appeared to be self-limited.  The examiner noted that there was no report of ongoing back issues on the appellant's separation examination, and treatment records from 2004 indicate that the appellant related the onset of his back pain to two years earlier from working in construction.  The examiner concluded that it was more likely that the appellant's current low back disability was due to post-service construction work and less likely related to service.  

To the extent that the appellant asserts that he experienced continuous low back pain since service, his statements are not consistent with the evidence of record and are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  The record shows no complaints of or treatment    for low back pain for over 20 years after service, and when the appellant sought treatment in 2004, he consistently related the onset of his back pain to the early 2000's.  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Board finds the February 2011 and October 2016 opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including the appellant's statements, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning    for the conclusion that contributes to the probative value of a medical opinion).  

Although the appellant believes that a current low back disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the appellant regarding the etiology of a current low back disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the appellant's claim, and service connection for a low back disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


